Per Curiam.
Our initial opinion in the instant *453case is reported at 48 Mich App 135; 210 NW2d 155 (1973).
The cause was remanded to the trial judge with instructions to hold an evidentiary hearing:
"on defendant’s claim of denial of access to telephone or letter communication in his asserted effort to insist on the personal representation by the attorney claimed to have been retained by him and such other evidence or testimony as may bear on the issues raised in the colloquy which took place on the morning of the trial.” 48 Mich App at 138; 210 NW2d at 157.
We have read the voluminous transcript of the evidentiary hearing with care. It consists of some 350 pages. The trial judge specifically found with record support that the defendant had retained Mr. Huff to represent him in all proceedings incident to the present case and that the claim defendant had retained only Mr. Butler, personally, as counsel was unsustained. Additionally, the trial judge also found adversely to defendant’s claimed denial of access to telephone or letter communication which allegedly prevented him from informing the court about defendant’s desire to retain different counsel until the day designated for trial. We cannot say that the lower tribunal’s finding that defendant’s assertions were without merit is clearly erroneous.
Conviction affirmed.